DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Response to Election, filed on 1/26/2022, has been entered and made of record.  In this Response, the Applicant elected Group I, without traverse. Group I encompasses claims 1-11 draws to a method for detecting a sample.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.  The Examiner notes that the nonelected/withdrawn claims must be cancelled.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 9/15/2020, is being considered by the examiner.

Objections 
Claim 11 is objected.  The claim limitation “A method” should be read “The method”.  An appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this applications, several limitations are not explained in sufficient details in the specification.  For example, claim 2 recites “putting the sample container in sudden motion”, however the specification does not describe any mechanism that puts “the sample container in sudden motion”.  Similarly, the specification does not describe mechanism for performing operations in claims 3-11. Accordingly, these limitations do not satisfy the written description requirement because there is not enough information for one skilled in the art could implement in an apparatus to achieve the claimed function.  For this reason, claims 2-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 7-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably comprising the step of calculating a color histogram for at least one tile, preferably for each of the tiles of an image”, however the specification does not describe a mechanism for “calculating a color histogram for at least one tile, preferably for each of the tiles of an image”.  Accordingly, these limitations do not satisfy the written description requirement because there is not enough information for one skilled in the art could implement in an apparatus to achieve the claimed function.  For the reasons discussed above, claim 7 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 8-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. Claim 8 recites limitations "The method according to claim 7 further comprising calculating the area of the color and/or intensity histogram of an image, said area preferably calculated by multiplying the color and/or intensity values with their respective frequency".  The Applicant defines the area of the color as: “said area preferably calculated by multiplying the color … with their respective frequency". It is noted that the limitation “the color” indicates a single color; however the limitation “their respective frequency" referred to multiple colors; therefore it is not clear to readers that the limitation “their respective frequency" refers to frequency of what other colors.  On the other hand, if limitation “the color” indicates multiple colors, it is well known in the arts that all pixels in an image have a color; as a result “the area of the color … of an image” should preferably calculated by multiplying the color … with their respective frequency".  The claim also provides a second option, in which the area is defined as: “said area preferably calculated by multiplying … intensity values with their respective frequency". In this case it is not clear from the claim language that “intensity values” of what component should be used. It is noted that claim 7 mentions “intensity values in the tile”; however, claim 8 is discussing the area of the color of an image, and the intensity values of a single tile do not cover a whole image. As a result, the claims contain subject matters, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.      
 Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites a limitation "the volume of said cavity". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the limitation "putting the sample container in sudden motion". It is not clear to reader who, or what device, "putting the sample container in sudden motion
Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4-8 and 10 recite "preferably" multiple times. According to a definition from dictionary.com, the meaning of "preferably" is “ideally; by preference; if one had a choice”. As a result, it is not clear that all limitations associated with “preferably” in claims 4-8 and 10 are included in the claims.  Therefore, claim 4-8, 10 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites a limitation "the step of calculating a color histogram for at least one tile ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 7 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites a limitation "calculating the area". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 8 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites a limitation "the color and/or intensity histogram of an image". There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 7 recites “color and/or intensity values in the tile”; however claim 8 recites "the color and/or intensity histogram of an image".   Therefore, claim 8 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
In this Office action, the 35 U.S.C. 103 rejections for claims 8-10 are kept on hold due to lack of clarity information for multiple limitations in these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US Patent Application Publication 2016/0216286 A1), (“Holmes”).

Regarding claim 1, Holmes meets the claim limitations, as follows:
A method (i.e. A method) [Holmes: para. 0041] of detecting at least one sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in a sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]), comprising: a sample container ((i.e. a sample container) [Holmes: para. 1122] (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027]) comprising a cavity (i.e. the cavities themselves may be a sample container) [Holmes: para. 1122], the volume of said cavity partially or fully occupied ((i.e. The interior of the cavity may have a volume of about 1,000 μLor less, 500 μLor less, 250 μLor less, 200 μL or less, 17 5 μL or less, 150 μL or less, 100 μL or less, 80 μL or less, 70 μLor less, 60 μLor less, 50 μLor less, 30 μLor less, 20 μL or less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μL or less, 1 μL or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, or 1 nL or less) [Holmes: para. 1119]; (i.e. In some embodiments, the centrifuge may be configured to accept a small volume of sample. In some embodiments, the cavity and/or sample vessel may be configured to accept a sample volume of 1,000 μLor less, 5004 or less, 250 μL or less, 2004 or less, 17 5 μL or less, 1504 or less, 100 μL or less, 80 μLor less, 704 or less, 60 μL or less, 50 μL or less, 30 μL or less, 20 μLor less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μLor less, 14 or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, 1 nL or less, 500 pL or less, 100 pL or less 50 pL or less, 10 pL or less 5 pL or less, or 1 pL or less.) [Holmes: para. 1260]) with at least one solid sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075] and at least one fluid ((i.e. In some cases, the sample includes blood or other bodily fluid) [Holmes: para. 0075]; (i.e. The cavities themselves may form vessels that may contain and/or confine one or more fluid) [Holmes: para. 1122], and at least one camera ((i.e. one or more cameras) [Holmes: para. 1324]; (i.e. Cameras described herein may be charge coupled device (CCDs) cameras, super-cooled CCD cameras, or other optical cameras. Such cameras may be formed on chips having one or more cameras, such as part of an array of cameras) [Holmes: para. 1395]; (i.e. the image capture device may be a digital camera. Image capture devices may also include charge coupled devices (CCDs) or photomultipliers and phototubes, or photodetector or other detection device such as a scanning microscope, whether back-lit or forward lit. In some instances, cameras may use CCDs, CMOS, may be lensless (computational) cameras (e.g., Frankencamera), open-source cameras, or may use any other visual detection technology known or later developed in the art) [Holmes: para. 0874]) capturing at least one image of the sample container ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras; (i.e. In some embodiments, the image capture device may be capable of capturing an image of a fluid within a tip. Alternatively, the image capture device may be capable of capturing an image of any sample within the device. In some embodiments, the image capture device may capture an image of a sample that is located at the end of a tip. For example, a sample may be located at the end of a tip opposite the pipette nozzle) [Holmes: para. 0877]); and  a data processing device ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]; (i.e. a processor on the image capture device) [Holmes: para. 0163]) detecting at least one sample (i.e. detecting the presence or absence of an analyte) [Holmes: para. 1547] in the sample container by processing the at least one image ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]) captured by the at least one camera ((i.e. As an example, flow cytometry assays use microscopy to record images of cells passing by the optical detector)) [Holmes: para. 0520]; (i.e. Cameras may also be useful for detecting the concentration of one or more analyte in a sample. Cameras may be useful for imaging movement or change of a sample and/or analytes in a sample over time. Cameras may include video cameras that may capture images continuously. Cameras may also optionally capture images at one or more times (e.g., periodically, at predetermined intervals (regular or irregular intervals), in response to one or more detected event). For example, cameras may be useful for capturing changes of cell morphology, concentration and spatial distribution of entities in cells that are labeled with contrast agents (e.g. fluorescent dyes, gold nanoparticles) and/or movement. Cell imaging may include images captured over time, which may be useful for analyzing cell movement and morphology changes, and associated disease states or other conditions. Cameras may be useful for capturing sample kinematics, dynamics, morphology, or histology. Such images may be useful for diagnosis, prognosis, and/or treatment of a subject. An imaging device may be a camera or a sensor that detects and/or records electromagnetic radiation and associated spatial and/or temporal dimensions) [Holmes: para. 1041]).
Regarding claim 2, Holmes meets the claim limitations as set forth in claim 1.Holmes further meets the claim limitations as follow.
The method according to claim 1 (i.e. A method) [Holmes: para. 0041], the method further comprising putting the sample container in sudden motion (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402] prior to the at least one camera capturing at least one image of the sample container ((i.e. The static images may be captured at one or
more point in time. The imaging devices may also capture video and/or dynamic images. The video images may be captured continuously over one or more periods of time.) [Holmes: para. 1372]; ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras; (i.e. In an example, the device includes an accelerometer that detects when the device is not disposed on an ideal surface (e.g., horizontal surface), such as when the device has tipped over. In another example, the accelerometer detects when the device is being moved. In such circumstances, the device may shutdown to prevent damage to various components of the device. In some cases, prior to shutting down, the device takes a picture of a predetermined area on or around the device with the aid of a camera on the device (see FIG. 56).) [Holmes: para. 1446; Fig. 54]).

Regarding claim 3, Holmes meets the claim limitations as set forth in claim 2.Holmes further meets the claim limitations as follow.
The method according to claim 2 (i.e. A method) [Holmes: para. 0041], wherein the sudden motion (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402]  is a rotational and/or translational motion (i.e. In some embodiments, the tip of the pipette head may have a length. The direction of tip may be along the length of the tip. In some embodiments, the fluid handling apparatus may include a motor having a rotor and stator. The rotor may be configured to rotate about an axis of rotation. The axis of rotation may have any orientation with respect to the tip) [Holmes: para. 0799] and wherein the sudden motion (i.e. In an embodiment, a point of service system or one or more modules within the system is configured to centrifuge a sample in a time period of at most about) [Holmes: para. 1567] lasts for at least 0.05 seconds and at most 5 seconds (i.e. 5 seconds or less) [Holmes: para. 1615].

Regarding claim 11, Holmes meets the claim limitations as set forth in claim 2.Holmes further meets the claim limitations as follow.
The method according to claim 2 (i.e. a method) [Holmes: para. 0041], further comprising estimating at least one feature of at least one sample (i.e. In some embodiments, the assay system is configured to perform cytometry assays. Cytometry assays are typically used to optically, electrically, or acoustically measure characteristics of individual cells. For the purposes of this disclosure, "cells" may encompass non-cellular samples that are generally of similar sizes to individual cells, including but not limited to vesicles (such as liposomes), small groups of cells, virions, bacteria, protozoa, crystals, bodies formed by aggregation oflipids and/or proteins, and substances bound to small particles such as beads or microspheres) [Holmes: para. 1834] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]), such as: 
- shape of at least one of the sides of at least one sample ((i.e. Such characteristics include but are not limited to size; shape; granularity; light scattering pattern (or optical indicatrix); whether the cell membrane is intact; concentration, morphology and spatiotemporal distribution of internal cell contents, including but not limited to protein content, protein modifications, nucleic acid content, nucleic acid modifications, organelle content, nucleus structure, nucleus content, internal cell structure, contents of internal vesicles (including pH), ion concentrations, and presence of other small molecules such as steroids or drugs; and cell surface (both cellular membrane and cell wall) markers including proteins, lipids, carbohydrates, and modifications thereof) [Holmes: para. 1834] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- area of at least one of the sides of at least one sample (i.e. sample vessel loading areas) [Holmes: para. 1964] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- size of at least one sample (i.e. Such characteristics include but are not limited to size; shape; granularity; light scattering pattern (or optical indicatrix); whether the cell membrane is intact; concentration, morphology and spatiotemporal distribution of internal cell contents, including but not limited to protein content, protein modifications, nucleic acid content, nucleic acid modifications, organelle content, nucleus structure, nucleus content, internal cell structure, contents of internal vesicles (including pH), ion concentrations, and presence of other small molecules such as steroids or drugs; and cell surface (both cellular membrane and cell wall) markers including proteins, lipids, carbohydrates, and modifications thereof) [Holmes: para. 1834] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- volume of at least one sample (i.e. when the volume of the sample is not sufficient to cover the surface area) [Holmes: para. 1903] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- color information of at least one sample (i.e. wherein the system is configured to perform (a) at least one sample preparation procedure selected from the group consisting of sample processing, centrifugation, separation, and chemical processing, and (b) multiple types of assays selected from the group consisting of immunoassay, nucleic acid assay, receptor based assay, cytometric assay, colorimetric assay) [Holmes: para. 0008] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Tsikos et al. (US Patent Application Publication 2003/0085280 A1), (“Tsikos”).
Regarding claim 4, Holmes meets the claim limitations as set forth in claim 3.Holmes further meets the claim limitations as follow.
The method according to claim 3 (i.e. A method) [Holmes: para. 0041], the method further comprising cropping the at least one image captured by the at least one camera ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404]) to comprise only a region of interest, preferably the region of interest comprising the sample container ((i.e. a sample container) [Holmes: para. 1122] (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027]), more preferably the cavity of the sample container (i.e. the cavities themselves may be a sample container) [Holmes: para. 1122].
Holmes does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 3, the method further comprising cropping the at least one image captured by the at least one camera to comprise only a region of interest, preferably the region of interest comprising the sample container, more preferably the cavity of the sample container. 
However, in the same field of endeavor Tsikos further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. automatic cropping of captured images so that only regions of interest reflecting the package or package label require image processing) [Tsikos: para. 0263; Figs. 11, 18B-1, 18B-2, 26, 30-2], preferably the region of interest (i.e. the region of interest in the image being captured) [Tsikos: para. 0272] 

Therefore, the combination of Holmes with Tsikos will enable the system to select and process a region-of-interest [Tsikos: para. 0263; Figs. 11, 18B-1, 18B-2, 26, 30-2]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Tsikos et al. (US Patent Application Publication 2003/0085280 A1), (“Tsikos”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”).
Regarding claim 5, Holmes meets the claim limitations as set forth in claim 4.Holmes further meets the claim limitations as follow.
The method according to claim 4 (i.e. A method) [Holmes: para. 0041] further comprising tiling the at least one image captured by the at least one camera ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404]); and wherein a tiling of an image comprises diving the image into at least two tiles; and wherein each tile comprises a plurality of neighboring pixels, such as 1/2 to 1/64, preferably 1/6 to 1/16, more preferably 1/9 of the total amount of pixels of the image and wherein the tiles are preferably equally sized and/or with a rectangular shape.
Holmes does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 4 further comprising tiling the at least one image captured by the at least one camera; and wherein a tiling of an image comprises diving the image into at least two tiles; and wherein each tile comprises a plurality of neighboring pixels, such as 1/2 to 1/64, preferably 1/6 to 1/16, more preferably 1/9 of the total amount of pixels of the image and wherein the tiles are preferably equally sized and/or with a rectangular shape.  
However, in the same field of endeavor Brandenburg further discloses the claim limitations and the deficient claim limitations, as follows:
comprising tiling the at least one image captured by the at least one camera ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]); and wherein a tiling of an image comprises diving the image into at least two tiles (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles]; and wherein each tile comprises a plurality of neighboring pixels, such as 1/2 to 1/64, preferably 1/6 to 1/16, more preferably 1/9 of the total amount of pixels of the image and wherein the tiles are preferably equally sized and/or with a rectangular shape (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles, each tile has 1/9 of a total of pixels].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Tsikos with Brandenburg to program the system to participate video frames into tiles.  


Regarding claim 6, Holmes and Tsikos meet the claim limitations as set forth in claim 5.Holmes and Tsikos further meet the claim limitations as follow.
The method according to claim 5 (i.e. A method) [Holmes: para. 0041] wherein at least two of the images of the sample container captured by the at least one camera ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras), preferably any pair of the images of the sample container captured by the at least one camera (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404], comprise at least one pair of corresponding tiles and wherein two tiles are corresponding if they comprise the same position on the respective images and the same width and height (i.e. object to appear the same size in all acquired images) [Tsikos: para. 0925].
Holmes does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 5 wherein at least two of the images of the sample container captured by the at least one camera, preferably any pair of the images of the sample container captured by the at least one camera, comprise at least one pair of corresponding tiles and wherein two tiles are corresponding if they comprise the same position on the respective images and the same width and height.  

comprise at least one pair of corresponding tiles and wherein two tiles are corresponding if they comprise the same position on the respective images ((i.e. a given tile in a video frame may not be independently decodable with respect to media data of tiles in other video frames at the same position of the given tile) [Brandenburg: col. 26, line 48-51] – Note: Brandenburg discloses that tiles at the same position in video frames can be paired.).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Tsikos with Brandenburg to program the system to participate video frames into tiles.  
Therefore, the combination of Holmes and Tsikos with Brandenburg will enable the system to compliance with international video coding standards such as HEVC [Brandenburg: col. 16, line 43-45; col. 18, line 50-52]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Tsikos et al. (US Patent Application Publication 2003/0085280 A1), (“Tsikos”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”), in view of Bradski et al. (US Patent 10,203,762 B2), (“Bradski”).
Regarding claim 7, Holmes, Tsikos, and Brandenburg meet the claim limitations as set forth in claim 6.Holmes and Brandenburg further meets the claim limitations as follow.
The method according to claim 6 (i.e. A method) [Holmes: para. 0041] further comprising the step of calculating a color histogram for at least one tile, preferably for each of the tiles of an image ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) and wherein a color histogram of a tile is a representation of ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) the distribution of color (i.e. color distribution) [Holmes: para. 1851] and/or intensity values in the tile.
Holmes, Tsikos, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 6 further comprising the step of calculating a color histogram for at least one tile, preferably for each of the tiles of an image and wherein a color histogram of a tile is a representation of the distribution of color and/or intensity values in the tile..  
However, in the same field of endeavor Brandenburg further discloses the claim limitations and the deficient claim limitations, as follows:
calculating a color histogram for at least one tile, preferably for each of the tiles of an image (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] and wherein a color histogram (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Tsikos, and Brandenburg with Bradski to program the system to compute color histogram.  


Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Philip P. Dang/Primary Examiner, Art Unit 2488